         Case: 20-10424-BAH Doc #: 26 Filed: 07/16/20 Desc: Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW HAMPSHIRE

In Re:   Theresa Pearson,                                   Case No. 20-10424-BAH
                  Debtor.                                   Chapter 13

                                   Trustee’s Findings from First Meeting of Creditors

On July 16, 2020, the debtor:
 X appeared and was sworn
__ did not appear at the first meeting of creditors

Counsel for the Debtor:
X appeared
__ did not appear

The following parties in interest appeared: None

The meeting was continued until N/A

The first plan payment was due on July 4, 2020 and has been made.

    The Confirmation hearing is scheduled
    for August 14, 2020 at 9:00 a.m.

                                Trustee’s Report and Recommendations

__ The Trustee believes that all requirements
   for relief under Chapter 13 have been met
   and the Trustee will recommend confirmation.

X   The Trustee does not recommend confirmation
    because:

The debtor’s Plan is not feasible.

The self-employed debtor must file amended Schedules I and J to
show her anticipated gross and net monthly income.

The debtor has not completed the required Affidavit Regarding
Domestic Support Obligations and Domicile, Equity, Litigation
Status.

The dispute regarding the claim of Katherine Drisko must be
resolved.
Date: July 16, 2020

/s/ Lawrence P. Sumski
Lawrence P. Sumski
Trustee
